10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

——FILED

ENTERED RECEIVED

SERVED 0
COUNSEL/PARTIES OF RECORD

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OFNEVADA | may 94 994
CLERK US DISTRICT COLRT
21NITED STATES OF AMERICA, Case Now, 2:21-ap-0 F997 CHBYADA oepury |
221-mf-O79VERA
Plaintiff, Order Continuing Bench Trial
Vv.
JAMES POOLEY,

Defendant.

 

 

 

 

Based on the pending stipulation of counsel, and good cause appearing therefore,
IT IS HEREBY ORDERED that the bench trial in the above-captioned matter

currently scheduled for May 5, 2021, at the hour of 9:00 a.m. be vacated and continued to
June 9, 2021 at 9:00 am in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED this” day of May, 2021.

 

 

UNITED STATES MAGISTRATE JUDGE

 
